EXHIBIT 14.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (Registration Nos. 333-111303, 333-34420 and 333-73650), pertaining tothe Jacada Ltd. 2003 Share Option and Incentive Plan and the Jacada Ltd. 1999 Share Option and Incentive Plan, of our report dated April 30, 2013 with respect to the consolidated financial statements of Jacada Ltd. and its subsidiaries included in this Annual Report (Form 20-F) for the year ended December 31, 2012. /s/ KOST, FORER, GABBAY and KASIERER Tel-Aviv, Israel KOST, FORER, GABBAY and KASIERER April 30, 2013 A member of Ernst & Young Global
